Citation Nr: 0300020	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  02-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and two friends


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 
1970.

This appeal arises from a January 2002 rating decision of 
the Indianapolis, Indiana Regional Office (RO).  The 
veteran testified before the undersigned member of the 
Board at an October 2002 videoconference hearing.


FINDINGS OF FACT

1.  The veteran had active military service in the 
Republic of Vietnam during the Vietnam era; thus, he is 
presumed to have been exposed to herbicides.

2.  The veteran has not been diagnosed with any disorder 
that is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  There is no competent medical evidence linking the 
veteran's peripheral neuropathy with his exposure to 
herbicide agents used in Vietnam.

4.  The veteran's peripheral neuropathy was first manifest 
many years after service and is unrelated to any disease 
or injury in service.


CONCLUSION OF LAW

The veteran's peripheral neuropathy claimed as due to 
exposure to Agent Orange was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to 
all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA as part of that notice (to include 
what evidence, if any, will be obtained by the claimant, 
and which evidence, if any, will be retrieved by VA).  The 
VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001). See also Quartuccio v. Principi, 16 Vet.App. 183 
(2002), where the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the duty to notify requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), set forth 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  As set 
forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the January 
2002 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the July 2002 statement of the 
case, the RO notified the veteran of all regulations 
relating to his claim, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  In addition, the RO sent the veteran a VCAA 
compliance letter in November 2001 in which he was 
informed as to VA's duty to notify him about his claim, 
VA's duty to assist him in obtaining evidence for his 
claim, what the evidence must show to establish service 
connection, what had been done to assist the veteran with 
his claim, and what information or evidence that VA needed 
from the veteran.  The Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim (to include what 
evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All 
available VA outpatient and inpatient treatment records 
have been obtained.  In this regard, the Board notes that 
the veteran has only received treatment for peripheral 
neuropathy at a VA medical facility.  Moreover, the 
veteran has presented testimony before a member of the 
Board via a videoconference hearing.  In short, VA has 
fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


Factual background

The service medical records are silent regarding 
complaints, findings or diagnoses of peripheral 
neuropathy.  On the April 1970 separation physical 
examination, neurologic examination was normal.  A history 
of neuritis or paralysis was denied.

On VA examination in November 1983, no findings or 
diagnoses indicative of peripheral neuropathy were 
rendered.

On VA examination in November 1996, a history of the 
sudden onset of right-sided weakness was reported in 
September 1996.  The veteran related that his legs would 
give out for approximately a minute and a half followed by 
a minute and a half of right-sided numbness with headaches 
and right eye irritation.  The veteran also had difficulty 
with his gait and he had been using a cane or wheelchair 
for long distances due to leg fatigue.  The diagnoses 
included myelopathy of unknown etiology.

On VA examination in October 2001, the veteran complained 
of peripheral neuropathy.  An electromyogram was 
recommended to rule out or prove peripheral neuropathy.  
The diagnoses included peripheral neuropathy pending 
results of electromyogram testing.

An electromyogram conducted in January 2002 revealed 
peripheral neuropathy of the left lower extremity.

The veteran testified in October 2002 that his peripheral 
neuropathy started in 1996; and that no physician had ever 
indicated that there was a connection between his exposure 
to herbicides and the development of peripheral 
neuropathy.  In addition, 2 of the veteran's friends 
testified.  One of these individuals indicated that he had 
known the veteran since 1977.  Reportedly, the veteran had 
been healthy at that time.


Analysis

The veteran contends that he currently suffers from 
peripheral neuropathy that is the result of exposure to 
herbicide agents during his tour of duty in Vietnam.

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

To establish a showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is 
required to support the claim. Id.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed 
to Agent Orange, which resulted in the development of 
peripheral neuropathy, the Board observes that a veteran 
who, during active military, naval, or air service, served 
in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service.  The last date on which such a 
veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of date on onset.  38 
C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, and respiratory cancers 
within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 
11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  Thus, 
presumption is not the sole method for showing causation.  
In this vein, the Board will address whether service 
connection may be awarded for peripheral neuropathy on a 
direct incurrence basis.

Upon review of the evidentiary record, the Board finds 
that it is clear that the veteran served in Vietnam from 
June 1969 to April 1970 during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  The medical record, however, shows that 
the veteran does not have a condition enumerated as a 
presumptive disability.  His claim is for peripheral 
neuropathy; however, the regulations provide for 
presumptive service connection only for acute and subacute 
peripheral neuropathy which are transient forms of 
peripheral neuropathy that appear within weeks or months 
of exposure to a herbicide agent and resolve within two 
years of the date of onset.  

As the veteran left Vietnam in April 1970, the record 
would have to show the manifestation of acute or subacute 
peripheral neuropathy within months of April 1970 which 
subsequently resolved by 1972 or 1973.  The record, 
however, does not show a diagnosis of acute or subacute 
peripheral neuropathy within the applicable time period or 
at any time.  Therefore, although the veteran has been 
diagnosed with peripheral neuropathy, the medical record 
does not show that he has ever suffered from a disability 
that is included among the conditions in the governing 
regulation.  

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, 
and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 
59,232-243 (Nov. 2, 1999).  Accordingly, under the law, 
the veteran is not entitled to a presumption that his 
peripheral neuropathy, which was first manifest in 1996, 
is etiologically related to exposure to herbicide agents 
used in Vietnam.  

Moreover, there is no basis for a direct service 
connection claim.  The service and the initial post 
service medical records are silent regarding the presence 
of peripheral neuropathy.  It was not until 1996, more 
than 25 years after separation from service, before the 
veteran was first treated for peripheral neuropathy.  
Further, there is no competent medical evidence to 
establish a nexus between service and the eventual 
manifestation of peripheral neuropathy.  In this regard, 
the veteran testified in October 2002 that no physician 
had ever told him that there was a nexus between his 
peripheral neuropathy and service.  

With all due respect to the veteran's contentions and 
testimony (and the testimony of his friends), they are not 
shown to be medical experts and, for that reason, they are 
not competent to express an authoritative opinion 
regarding an issue of medical causation or the diagnosis 
of a condition.  See Espiritu; see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").

In sum, as the veteran does not have a disability for 
which presumptive service connection may be accorded due 
to his presumed exposure to herbicide agents in Vietnam, 
the preponderance of the evidence is against the claim of 
service connection for peripheral neuropathy due to 
exposure to herbicide agents in service while serving in 
Vietnam.


ORDER

Entitlement to service connection for peripheral 
neuropathy claimed as due to exposure to Agent Orange is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

